DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-41 are presented for examination whereas claims 1-6,8-21 and 23-41 are allowed whereas claims 7 and 22 are cancelled without prejudice and disclaimer (renumbered: 1-39).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2021 (20), 6/22/2021(2), 9/26/2021, 11/23/2021, 2/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
A terminal disclaimer filed 3/10/2022 has effectively overcame a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated March 14, 2022 with applicant's attorney Yehuda Binder (reg # 73,612).
AMENDMENTS TO THE CLAIMS

1. (Currently amended) A method for fetching a content that is identified by a content identifier by a client device from a web server using a group of client devices, 
storing, at a first server, a list of client devices by IP addresses associated with the client devices in the group;
establishing a connection with each one of the client devices in the group;
receiving, by a second server from the client device, a request message for the content;
sending, by the second server to a first server, a first message that comprises the content identifier in response to the received request message;
receiving, by the second server from the first server, in response to the sent first message, an IP address of a selected client device from the group that is in an idle state;
sending, by the second server to the selected client device over the established connection, using the received IP address, the content identifier; 
receiving, by the second server from a selected client device from the group, the content, in response to the sent content identifier;
sending, by the second server to the client device, the received content in response to the receiving the content from the selected client device;
estimating or measuring, by the second server, a value of a communication property associated with the sending of the content identifier to the selected client device and with the receiving of the content from the selected client device; 
sending, by the second server to the first server, the estimated or measured value;
receiving, by the first server from the second server, the sent estimated or measured value; and
updating, by the first server, the communication property value associated with the selected client device, in response to the received estimated or measured value,
wherein the first and second servers and the group of client devices that are each connected to the Internet and are each addressable in the Internet using a respective Internet Protocol (IP) address,
wherein at least one first client device in the group is operating in multiple states that includes the idle state and non-idle states, and
for use with a database that associates a communication property values to each of the client devices in the group.
2. (Currently amended) The method according to claim 1, wherein the estimating or measuring comprises estimating or measuring of client device until the receiving of the content from the selected client device.
3. (Original) The method according to claim 2, wherein the communication property comprises, or consists of, Bandwidth (BW) or Round-Trip delay Time (RTT).
4. (Currently amended) The method according to claim 1, wherein the estimating or measuring comprises estimating or measuring of the communication errors in the communication with the selected client device.
5. (Original) The method according to claim 4, wherein the communication property comprises, or consists of, Bit Error Rate (BER), Received Signal Strength Indicator (RSSI), Packet Loss Ratio (PLR), or Cyclic Redundancy Check (CRC) errors.
6. (Original) The method according to claim 1, wherein the estimating or measuring comprises estimating or measuring according to, or based on, IETF RFC 2544 or ITU-T Y.1564 standard.
7. (Cancelled) 
8. (Currently amended) The method according to claim 1 
 receiving, by the first server from the second server, the first message; and
selecting, by the first server, the selected client device from the list of client devices by selecting an IP address that is associated with the selected client device, in response to the received first message, 
wherein the selecting is based on, or uses, the respective communication property value associated with the selected client device.
9. (Currently amended) The method according to claim 1, further comprising: 
sending, by the selected client device to the web server, the content identifier, in response to the receiving of the content identifier by the selected client device; and
	receiving, by the selected client device from the web server, the content, in response to the sending of the content identifier by the selected client device.
10. (Currently amended)	The method according to claim 1, for use with a first device that is connected to the Internet and addressable in the Internet using a first IP address, the method further comprising:
sending, by the first device to the first server, a third message;
receiving, by the first server from the first device, the third message; and
adding, by the first server the first device to the group of client devices by adding and storing, in the first server, the first IP address to the list, so that the first device can be selected as a client device as part of the selecting by the first server.
11. (Original)	The method according to claim 10, wherein the third message comprises at least one value relating to at least one attribute type associated with the first device.
12. (Original)	The method according to claim 10, further comprising storing, in the first server, the at least one value, and associating the stored at least one value with the first device or with the first IP address. 
13. (Original)	The method according to claim 10, further comprising establishing a connection between the first server and the first device, wherein the first server initiates communication with the first device using the established connection. 
14. (Original)	The method according to claim 13, wherein the established connection is a Transmission Control Protocol (TCP) connection using ‘Active OPEN’, ‘Passive OPEN’, or TCP keepalive mechanism.
15. (Original)	The method according to claim 13, wherein the established connection uses, or is based on, Virtual Private Network (VPN).
16. (Currently amended) The method according to claim 1, further comprising:
sending, by the second server to the client device, the IP address of the selected client device;
receiving, by the client device from the second server, the IP address of the selected client device; and
storing, by the client device, the received IP address of the selected client device.
17. (Original) The method according to claim 1, for use with a first IP address stored in the client device, wherein the request message comprises the first IP address.
18. (Original) The method according to claim 17, wherein the first message comprises the first IP address.
19. (Currently amended) The method according to claim 18, further comprising selecting of the client device from the list of client devices based on, or in response to, the received first IP address.
20. (Currently amended) The method according to claim 19, wherein the selecting by the first server of the client device comprises selecting a client device having the first IP address.
21. (Currently amended) The method according to claim 1, wherein each one of the client devices in the group is operating in multiple states that includes an idle state and non-idle states, the method further comprising by the first client device:
responsive to being in one of the non-idle states, determining, when an idling condition is met;
responsive to the determination that the idling condition is met, shifting to the idle state;
responsive to being in the idle state, determining when an idling condition is met; and
responsive to the determination that the idling condition is not met, shifting to one of the non-idle states.
22. (Cancelled) 
23. (Currently amended) The method according to claim 21, further comprising receiving, by the first server from the first client device, a message responsive to the first client device state, wherein the first  client device is selected by the first server in response to the first client device state being the idle state. 
24. (Currently amended) The method according to claim 21, further comprising:
 	sending, by the first client device to the first server, a first status message in response to shifting to the idle state; and
sending, by the first client device to the first server, a second status message in response to shifting to a non-idle state.
25. (Currently amended) The method according to claim 24, wherein the first client device is selected by the first server in response to the first or second status message.
26. (Currently amended) The method according to claim 24, further comprising: 
receiving, by the first server from the first client device, the first status message; and
adding, the IP address of the first client device to the list of IP addresses in response to received first status message.
27. (Currently amended) The method according to claim 26, further comprising: 
receiving, by the first server from the first client device, the second status message; and
removing, the IP address of the first client device from the list of IP addresses in response to received second status message.
28. (Original) The method according to claim 21, for use with an additional idling condition, wherein the determining comprises determining if the idling condition and the additional idling condition are met.
29. (Currently amended) The method according to claim 21, further comprising operating, by the first client device, an operating system or a program process or thread, wherein the idling condition is determined to be met based on, or according to, activating or executing the process or thread by the operating system or the program.
30. (Original) The method according to claim 29, wherein the process or thread comprises a low-priority or background task, an idle process, or a screensaver.
31. (Original) The method according to claim 29, wherein the process or thread comprises using an entire screen for displaying.
32. (Currently amended) The method according to claim 21, further comprising monitoring or metering, by the selected first client device, a resource utilization, wherein the idling condition is determined to be met based on, or according to, the monitored or metered resource utilization being under a threshold.
33. (Currently amended) The method according to claim 32, wherein the resource utilization comprises the utilization of a processor in the selected first client device.
34. (Currently amended) The method according to claim 21, wherein the selected first client device comprises an input device for obtaining an input from a human user or operator, the method further comprising sensing, by the selected first client device using the input device, the input, and wherein the idling condition is determined to be met based on, or according to, not receiving an input from the input device for a pre-set time interval.
35. (Original) The method according to claim 34, wherein the input device comprises a pointing device, a keyboard, a touchscreen, or a microphone.
36. (Currently amended) The method according to claim 21, wherein the first client device comprises a motion sensor for sensing motion, acceleration, vibration, or location change of the selected first client device, the method further comprising sensing, by the first client device using the motion sensor, the respective first client device motion, acceleration, vibration, or location change, and wherein the idling condition is determined to be met based on, or according to, respectively sensing the motion, the vibration, the acceleration, or the location change being under a threshold.
37. (Original) The method according to claim 36, wherein the motion sensor comprises an accelerometer, gyroscope, vibration sensor, or a Global Positioning System (GPS) receiver.
38. (Currently amended) The method according to claim 21, wherein the selected first client device comprises a network interface or a network transceiver for communication over a network, the method further comprising metering, by the selected first client device, an amount of data transmitted to, or received from, the network during a time interval, and wherein the idling condition is determined to be met based on, or according to, the metered amount of data being under a threshold level.
39. (Currently amended) The method according to claim 21, wherein the selected first client device comprises a battery, the method further comprising metering or sensing, by the selected first client device, a battery charging level, and wherein the idling condition is determined to be met based on, or according to, the metered or sensed charge level being over a threshold level. 
40. (Original) The method according to claim 39, wherein the metering or sensing uses a Battery Management System (BMS).
41. (Original) The method according to claim 39, wherein the threshold level is above 40%, 50%, 60%, 70%, 80%, or 90% of the battery defined full charge capacity. 

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance:
The examiner identifies, as the best prior art of record, the following documents: The first prior art discovered during search is Pollack et al (US pub, 2015/0350362), which describes establishing a non-persistent link between a proxied device and a proxy device e.g. mobile device. The non-persistent link is re-established after termination to receive push notification associated with the proxied device from the proxy device through a communications interface, where the push notification is routed by service to the proxy device using association between a proxied device and existing mapping between the proxy device and a persistent link that the proxy device maintains with the service. Pollack however, does not show plurality of client devices connected with first and second server that are configured to deliver content from web server to the client device.  Pollack lacks estimating or measuring communication property associated with content forwarding and updating the communication property by the first server.
Hershko et al (US pat, 8819233), teaches storing the dynamically assigned address of a device e.g. mobile computing device in a memory location, and making a web proxy-server receive a request to access the device. The request includes a device identifier that uniquely identifies the device. The web proxy-server identifies the device's stored address based on the device identifier in response to the request to access the device. The web proxy-server acts as an intermediary to forward the request to the web proxy-server and stored address via a communications path. Hershko however does not teaches group of client devices coupled to first server and second server between webserver and the client establishing a tunnel between the interconnected devices. Furthermore, it lacks estimating or measuring communication property associated with content forwarding and updating the communication property by the first server.
Therefore the prior art(s) does not teaches portions of claim 1 that recites, “storing, at a first server, a list of client devices by IP addresses associated with the client devices in the group; establishing a connection with each one of the client devices in the group; receiving, by a second server from the client device, a request message for the content; sending, by the second server to a first server, a first message that comprises the content identifier in response to the received request message; receiving, by the second server from the first server, in response to the sent first message, an IP address of a selected client device from the group that is in an idle state; sending, by the second server to the selected client device over the established connection, using the received IP address, the content identifier; receiving, by the second server from a selected client device from the group, the content, in response to the sent content identifier; sending, by the second server to the client device, the received content in response to the receiving the content from the selected client device; estimating or measuring, by the second server, a value of a communication property associated with the sending of the content identifier to the selected client device and with the receiving of the content from the selected client device; sending, by the second server to the first server, the estimated or measured value; receiving, by the first server from the second server, the sent estimated or measured value; and updating, by the first server, the communication property value associated with the selected client device, in response to the received estimated or measured value, wherein the first and second servers and the group of client devices that are each connected to the Internet and are each addressable in the Internet using a respective Internet Protocol (IP) address, wherein at least one first client device in the group is operating in multiple states that includes the idle state and non-idle states, and for use with a database that associates a communication property values to each of the client devices in the group”.
None of these aforementioned prior arts, when considered alone or in combination teaches the entirety of independents claim 1. It would not be obvious to an ordinary artisan that knowledge from these prior art would lead to the present invention, therefore the claims are being allowed as amended above. Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims is found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claims (2-6, 8-21 and 23-41), even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/Primary Examiner, Art Unit 2454